Citation Nr: 0906435	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for 
osteomyelitis.


REPRESENTATION

Veteran represented by:  To be clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to August 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a February 2004 rating 
decision issued in March 2004 in which the Newark, New Jersey 
RO (Newark RO) granted service connection for osteomyelitis, 
as secondary to his service-connected diabetes mellitus, and 
assigned an initial noncompensable (0 percent) rating, 
effective December 10, 2002.  The Veteran perfected a timely 
appeal to the Board with regard to the initial rating 
assigned.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In June 2005, the Veteran testified at an RO hearing; a copy 
of the transcript is in the record.

In June 2006, the Board remanded the case for additional 
notice and development.

In March 2007, the Veteran informed the VA that he resides in 
Chicago, Illinois.

For the reasons expressed below, the appeal is again being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

Here, in compliance with the Board's June 2006 remand, VA 
attempted to schedule the Veteran for further examination.  
In a letter sent to, and received by, the AMC in March 2007, 
the Veteran refused to report for another examination because 
of the way he was treated during two VA examinations at the 
East Orange, New Jersey VA Medical Center (VAMC) and because 
of medical evidence already submitted to VA, including 
reports of two magnetic resonance imaging (MRI) studies and 
x-rays and records of two hospitalizations (one of surgery to 
treat osteomyelitis) and office visits with infectious 
disease specialists, the most recent of which was dated in 
May 2004.  In that letter, the Veteran also provided the VA 
with a new address of record.  He no longer lives in New 
Jersey, but lives in Chicago, Illinois.  Thus, the record is 
unclear as to whether there has been subsequent reactivation 
of the veteran's initial infection of active osteomyelitis 
since May 2004.  In light of the fact that the Veteran 
refuses to report for another VA examination, the RO should 
contact the veteran and request that he furnish the names and 
addresses of all health care providers from whom he has 
received treatment for osteomyelitis since December 2002.  
Where appropriate, consent forms for the release to the VA of 
any private medical records should be obtained from the 
Veteran.  Thereafter, the RO should attempt to obtain legible 
copies of all identified treatment records and associate them 
with the claims file.  38 C.F.R. § 3.159 (2008).  The Board 
reminds the Veteran that his failure to report for 
examination or to cooperate with development of his claim may 
result in denial of the claim (as the original claim will be 
considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2008).

Also in compliance with the Board's remand, the AMC sent to 
the Veteran a notice letter dated in July 2006 and a copy of 
a May 2008 supplemental statement of the case (SSOC).  
However, both of these documents were sent to his former 
address of record in New Jersey, not to the veteran's new 
address of record in Chicago, Illinois.  Thus, on remand, 
both of these documents, and any additional notice or SSOC, 
should be sent to the Veteran at his Chicago address.

As a final point, the Board notes that, in a January 2009 
letter, the veteran's representative, the Jewish War Veterans 
of the United States, advised VA that it was closing its 
office at the Board.  This veteran's service organization 
appears not to have given such notice to the Veteran.  To 
designate a recognized organization as his or her 
representative, a claimant must execute a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  38 C.F.R. § 20.602 (2008).  To designate an 
attorney as his or her representative, a claimant must 
execute a VA Form 21-22a, Appointment of Attorney of Agent as 
Claimant's Representative.  38 C.F.R. § 20.603 (2008)).  
Otherwise, the Veteran can indicate his wish to represent 
himself.  Hence, on remand, the RO should clarify with the 
Veteran his intentions as to representation and associate 
appropriate documentation with the claims file.

The action identified above is consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the action requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of all evidence added 
to the record since the last adjudication of the claim.  The 
RO should also document its continued consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the holdings in Fenderson, cited to above, and 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Resend copies of the July 11, 2006 
notice letter and the most recent SSOC 
dated April 29, 2008 to the Veteran at 
his address of record in Chicago, 
Illinois.

2.  Send the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
VA to obtain any additional evidence 
pertinent to his appeal that is not 
currently of record.  In particular, ask 
him to identify the names, addresses and 
approximate dates of treatment for all 
health care providers that have treated 
him for osteomyelitis since December 
2002.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal, in light 
of the fact that, in January 2009, the 
Jewish War Veterans of the United States 
advised VA that it was closing its office 
at the Board.  Appropriate documentation 
concerning such representation should be 
associated with the claims file.

The RO should also explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit to establish an 
initial compensable rating for 
osteomyelitis, to include on an 
extraschedular basis.  The RO's letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative, if any, of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the claim for an initial 
compensable rating for osteomyelitis 
since December 10, 2002, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
The RO should document its consideration 
of whether "staged rating," pursuant to 
the Fenderson and Hart decisions, cited 
to above, is warranted.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran and his 
representative, if any, an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



